STOCK SUBSCRIPTION AGREEMENT

THE DIXIE GROUP, INC.





The undersigned participant in the Stock Ownership Plan (the "Plan") hereby
subscribes for __________ shares of Common Stock of Dixie, par value of $3 per
share, at a price of $____________ per share (the "Shares"), a total purchase
price of $______________ (the "Purchase Price").

The undersigned participant in the Plan hereby agrees that the Purchase Price
for the Shares shall be due and payable on _________________, 2002 (the third
anniversary of the undersigned participant's Subscription Offering Date), if not
sooner, in accordance with the Plan. The undersigned hereby acknowledge receipt
of a copy of the Plan and confirms that the undersigned has read the Plan.

This subscription is subject to the terms and conditions of the Plan, including
specifically, the provisions of the Plan that provide for automatic call for
payment of the Purchase Price and the optional call for payment of the Purchase
Price before __________________.

All shares of Common Stock issued pursuant to this subscription may be
restricted shares and subject to limitations and conditions of sale, including
the holding of such shares for a minimum period of time.

Executed this ________ day of _____________________, _____.

 

                                            

Witness

                                                     


Participant's Signature

 

The Dixie Group, Inc.



By:                                                  
Chairman and CEO